Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Morey Wildes, on 04/25/2022.

Claims 1-10 of the instant application have been amended based on the latest claims of record submitted by the Applicant on 06/30/2020, and they have been amended as follow:

Claim 1. (Currently Amended) A Flexible sensor for mobile [[RF]] Radio Frequency (RF) radiation comprising: 
a flexible substrate treated with conductive nanoparticles and including conductive patches adapted for detection of RF radiation and generation of voltage signal based thereon [[.]]; and
a paper based flexible substrate with conductive nanoparticles are gold nanoparticles and said conductive patches comprising silver paste.
Claim 2. (Cancelled)

Claim 3. (Currently Amended) A Mobile [[RF]] Radio Frequency (RF) radiation detection device comprising: 
at least one flexible sensor [[unit]] for mobile RF radiation for detection and generation of corresponding voltage signal; 
a processing unit operatively connecting to said flexible sensor for indication of mobile detection level; and
a cooperative power source [[.]] ; and
wherein said flexible sensor comprises flexible and replaceable substrate is paper based with conductive nanoparticles are gold nanoparticles and conductive patches comprising silver paste.

Claim 4. (Cancelled) 

Claim 5. (Currently Amended) The Mobile RF radiation detection device as claimed in claim 3, wherein said processing unit connects the flexible sensor to an android application for display of mobile radiation level based on [[said]] variation in the generated voltage signal; and wherein the cooperative power source is connected to the flexible sensor [[circuit]].

Claim 6. (Currently Amended) The Mobile RF radiation detection device as claimed in claim 3, wherein said flexible sensor [[unit comprises]] is: 
coupled to [[said flexible sensor and]] multiple passive electronic operatives adapted to detecting [[the]] RF signal; 
[[said sensor]] connected to an amplifier which amplifies the [[received]] detected RF signal and then transmit it to [[a]] the processing unit; and
[[said sensor unit is]] further connected to [[a]] the processing unit or a measuring unit.

Claim 7. (Currently Amended) The Mobile RF radiation detection device as claimed in claim [[4]] 3, comprising: 
[[said flexible sensor comprising of nanoparticle treated flexible substrate preferably gold nanoparticle treated paper substrate. 
said flexible sensor having conductive patches preferably made of silver paste on the substrate.]] 
dimensions of said patch [[dimensions]] are selected based on [[the]] frequency range of the RF.

Claim 8. (Currently Amended) The Mobile RF radiation detection device as claimed in claim 3, wherein said [[signal processing unit is integrated with a power source and]] processing unit comprises circuitry operatively connected to the power source [[unit]]; 
said processing unit adapted to receive an analog electrical signal corresponding to [[the]] mobile radiation from the flexible sensor [[unit]] and convert it to a digital signal and transmit wirelessly to [[the]] a mobile phone, [[such that the sensor output undergo]] so a real-time RF radiation indication is displayed [[a real-time display]] on an android application on the mobile phone.

Claim 9. (Currently Amended) The Mobile RF radiation detection device as claimed in [[anyone of claims 3 to 8]] claim 3, comprising wireless connectivity and [[the]] mobile application whereby mobile radiation [[can be]] is monitored on [[the]] a mobile display for longer duration and [[the]] data associated with radiation detection is [[the same can be]] stored for future analysis.

Claim 10. (Currently Amended) The Mobile RF radiation detection device as claimed in claim 3, wherein said power source comprises integrated battery which supplies power to the flexible sensor [[unit]] and the signal processing unit.

Reasons for Allowance
Claims 1, 3 and 5-10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for detecting mobile radiation. Each of independent claims, claim 1 (“A flexible sensor”) and claim 3 (“A mobile radiation frequency detection device”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A Flexible sensor for mobile Radio Frequency (RF) radiation comprising: 
a flexible substrate treated with conductive nanoparticles and including conductive patches adapted for detection of RF radiation and generation of voltage signal based thereon;
a paper based flexible substrate with conductive nanoparticles are gold nanoparticles and said conductive patches comprising silver paste.

Claim 3 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 3 are also allowed, resulting the allowance indicated in section 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411